William B. Brown, J.,
dissenting. In State, ex rel. Sherrick, v. Peck (1952), 158 Ohio St. 122, this court construed G. C. 5546-9a as requiring actual receipt of notice of assessment by a taxpayer before the 30-day period, in which the taxpayer could file objections to the assessment, began to run. G. C. 554-6-9a is, where pertinent, identical6 *8 to R. C. 5739.13.
The rationale requiring actual receipt of notice of a taxation assessment is expressed by the unanimous court in Sherrick, at page 125, as follows:
*112“The problem of construing this statute with respect to the time and manner of serving the notice and filing the petition must be approached realistically. The statute from which the above portion is quoted authorizes the Tax Commissioner to make an assessment against the vendor or consumer ‘based upon any information within his possession, or that shall come into his possession.’ The notice of assessment so authorized to be served upon the vendor or consumer is not a preliminary notice that an assessment is contemplated but is a final notice that an assessment has been made. In this respect the situation differs materially from the institution of an ordinary action at law where summons is served preliminary to the rendering of a decision. Here the decision has been made before the notice is served. With these facts in mind it would seem reasonable to conclude that the legislators intended that the vendor or consumer have 30 days within which to prepare his objections to the assessment and his petition setting out those objections.
“Under this hypothesis it becomes significant that the legislators provided with respect to the notice that it ‘may be served upon the vendor or consumer personally or by registered mail’ and that with respect to the petition it shall be 'filed ‘either personally or by registered mail.’ (Emphasis supplied.) Obviously, the vendor or consumer was entitled to actual notice of the assessment which would have the effect of a judgment against him if not contested. Actual service of the notice upon him was contemplated by the statute, which service could be made either personally or by registered mail delivered to him. Although a registered return receipt card bearing the purported signature of the addressee would presumably show actual delivery to him, the addressee could rebut that presumption by evidence. If some unauthorized person receipted for the communication and the addressee did not receive the communication until several days or weeks after its purported delivery, he would have no opportunity within 30 days of the purported delivery date to file his petition. *113^ if" ? ?
The foregoing reasons still apply and provide a sound basis to continue the requirement of actual notice. Process and other legal documents dispatched from a courthouse are generally recognizable as such. However, a letter from an administrative agency may appear so harmless as to not prompt an “appropriate person” to timely deliver it to the addressee.
Even though Sherrick amply illustrates how the institution of a lawsuit differs remarkably from taxation assessment procedures, the majority erroneously7 seek guidance from the Rules of Civil Procedure.
The majority is confident that the requirement of constructive rather than actual notice in the civil practice may be incorporated into taxation procedures. However, one who picks and chooses his sources of law, should do so with great caution. It is immediately obvious that safeguards8 contained in the Rules of Civil Procedure sufficiently offset possibly harsh results occasioned by strict application of the constructive notice provisions. However, R. C. 5739. 13 contains no such safeguards because it contemplates actual notice only.
Any suggestion that actual notice is a relic of a bygone era is negated by the date on which R. C. 5739.13 was last amended—1974 (unchanged since authoritatively construed in Sherrick in 1952), and the date on which R. C. 324.06 was enacted—1967 (containing the same notice and service requirements as R. C. 5739.13).
Celebrezze and P. Brown, JJ., concur in the foregoing dissenting opinion.

The only material change in the statute is that the word “certified” has been added to authorize service by “registered or certified mail.” However, the two terms are legally synonymous. R. C. 1.02(G) reads: “ ‘Registered mail’ includes certified mail and ‘certified mail’ includes registered mail.”


The Rules of Civil Procedure do not purport to apply to anything other than proceedings before the courts of this state. Civ. R. 1 (A).


See, e. g., Civ. R. 60, providing for relief from a judgment and Civ. R. 55(B), providing for setting aside a default judgment,